Citation Nr: 9912408	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-53 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of 
hepatitis with history of cirrhosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active duty for training from July 1963 to 
January 1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 decision by the 
RO.  The Board remanded the appeal to the RO for additional 
development in May and August 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service connected hepatitis with history of 
cirrhosis is not currently active, and there is no evidence 
of liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures attributable to the 
service connected disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis with history of cirrhosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Part 4, including Diagnostic Code 7345 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected hepatic disorder is more severe than 
currently evaluated.  Therefore, he has established well-
grounded claims.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations and all VA outpatient treatment records have 
been obtained.  The record is complete and the Board finds 
that there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

Background

VA outpatient records show that the veteran was evaluated on 
several occasions between May 1992 and November 1993.  On 
each occasion, the veteran's primary complaint was that of 
fatigue.  In May 1992, the examiner noted that the veteran's 
hepatitis had been stable since service and that recent blood 
tests were entirely within normal limits.  The veteran was 
concerned because of some upper quadrant pain and the fact 
that he was told he had cirrhosis.  On examination, there 
were no stigmata of chronic liver disease, including ascites 
or gynecomastia, etc.  The abdomen was soft and there was no 
enlargement of the liver or spleen.  There was some 
tenderness over the left rib and pain was produced in the 
left upper quadrant when pulling on the left rib.  The 
assessment included no evidence of active liver disease and 
left upper quadrant pain, probably of musculoskeletal origin.  

An April 1993 VA outpatient report indicated that all 
gastroenterology tests were essentially within normal limits, 
except for the core antigen for hepatitis B.  Similarly, all 
objective findings on physical examination were normal.  The 
assessment was fatigue of undetermined etiology.  

When seen by VA in November 1993, all clinical findings were 
essentially unchanged and the veteran weighed 194 pounds.  It 
was noted that the veteran's blood tests in April (1993) 
showed a slight elevation of SGPT and some elevation in the 
blood sugar.  The assessment was fatigue, secondary to 
possible liver cirrhosis.  

When examined by VA in February 1995, the veteran complained 
of fatigue and pain in his left side that radiated into his 
mid and upper back area.  The veteran denied any problems 
with nausea, weight loss, food intolerance or vomiting.  He 
stated that he continued to work but felt that he could not 
keep it up much longer.  On examination, the veteran weighted 
189 pounds with maximum weight over the past year of 190 
pounds.  There was some increase in the "AP" diameter of 
the chest and mild kyphosis due to what appeared to be 
fatigue.  Examination of the breasts revealed tenderness of 
the nipples and slight increase in the size of the breast 
masses, bilaterally.  There was no tenderness in the abdomen.  
The liver percussed only approximately 2-21/2 inches in the 
upper and lower margins and was not palpable with deep 
respiration.  There was no ascites or other organomegaly of 
the abdomen.  Laboratory studies for C-reactive Protein 
testing was negative, except for HB core AB which was 
positive.  The examiner noted that there was no evidence of 
food intolerance, nausea, vomiting, anorexia, or weight loss.  
The examiner noted that the veteran complained of pain in the 
left abdominal area that radiated to his back, and that there 
was general malaise and weakness.  An X-ray report of the 
abdomen in supine projection indicated that slight 
enlargement of the liver could not be ruled out.  The spleen 
did not appear to be enlarged, and the rest of the 
intraabdominal organs were grossly unremarkable.  There were 
no unusual masses or densities noted, and the bony skeleton 
was intact.  There was no evidence of free air in the abdomen 
and bowel pattern showed no evidence of obstruction.  The 
diagnosis was history of hepatitis B with no evidence of 
cirrhosis found on examination.  

When examined by VA in July 1997, the veteran reported that 
he was employed as a custodian.  He also reported that he 
lost about 100 hours of work in the past year due to problems 
associated with fatigue.  The veteran reported fatigue since 
he first came down with hepatitis in service, and reported 
that he lost 7 to 8 pounds in the last two years.  He was put 
on a diet to avoid greasy foods.  The veteran also reported 
that he passed blood on one occasion a couple of years 
earlier.  The veteran denied any problems with indigestion 
but did complain of abdominal discomfort in the left rib area 
near the spleen, which the examiner noted was far away from 
his liver.  

The examiner indicated that he had reviewed the claims file 
and noted the veteran's medical history.  The examiner noted 
that the veteran had been evaluated in the past by several 
different physicians, including two gastroenterologists, a 
Board certified general surgeon, and an internist, all of 
whom felt that the veteran did not have any evidence of 
active liver disease or problems with the liver which would 
account for his complaints of fatigue and anxiety.  

On examination, the examiner indicated that the veteran did 
not show any evidence of hepatomegaly, any enlargement of any 
interabdominal organ, or any tumors.  Laboratory studies were 
within normal range.  The diagnosis was history of hepatitis 
without evidence of activity at this time.  The examiner 
opined that the veteran did not have chronic viral hepatitis 
and that there was no objective evidence of liver damage at 
that time.  He noted that the veteran was on a generally 
healthy type diet without specific instructions other than to 
avoid greasy foods.  There was no dilatation of the 
superficial abdominal veins and no ascites.  The veteran did 
not complain of chronic dyspepsia, and his weight was 
apparently stationary.  His liver was not enlarged and there 
was no abdominal distention.  The examiner also indicated 
that the veteran's service-connected disability should not 
interfere with his ability to work.  The examiner noted that 
he had informed the veteran that he did not find any evidence 
of active hepatitis and did not feel that there was any 
problem with his liver that would explain his symptoms.  

The examiner reiterated that the veteran had been evaluated 
on several occasions in the past by various doctors with 
training in various aspects of liver disease and that these 
people were the nearest thing the VA had to a 
"hepatologists."  The examiner stated that he did not think 
that further evaluation of the veteran was necessary because 
he believed the veteran's problems were due to depression and 
possible thyroid problems.  

In an addendum to the July 1997 VA examination, the examiner 
indicated that the veteran's TSH level was elevated which 
indicated a possibility of deficient thyroid condition.  The 
examiner commented that this was an entirely separate problem 
which could be the cause of the veteran's fatigue.  There was 
no evidence of active hepatitis or cirrhosis.  

VA outpatient records for treatment from October 1995 to 
September 1997 were received around October 1997.  A 
nutritional assessment in October 1995, indicated that the 
veteran was overweight and was placed on a low fat/low sugar 
diet to promote weight reduction.  It was noted that a 
medical clinic note in July 1994 showed no evidence of active 
or chronic liver disease.  In November 1996, the veteran was 
seen because he was concerned about billing and insurance for 
treatment of his service-connected disability.  The veteran 
continued to complain of "fatigue" which he attributed to 
his hepatitis.  The physician stated that as he had informed 
the veteran in 1994, there was no evidence of hepatic 
pathology which was observed by VA gastrointestinal 
consultants.  It was noted that the veteran had a liver scan 
in 1982 which presumably showed "cirrhosis" but that he did 
not have any symptoms related to chronic liver disease like 
gynecomastia, spider angiomata, ascites, or pruritus.  The 
veteran did admit to feeling anxious, and the examiner opined 
that this was a big part of his problems.  The examiner noted 
that the veteran was not examined at that time.  The 
assessment was subjective fatigue with no evidence of hepatic 
pathology.  

An outpatient record in September 1997 indicated that the 
veteran still complained of fatigue.  The veteran's TSH was 
7.2 on July 31, 1997.  The assessment included 
hypothyroidism.  

In a statement received in September 1997, the veteran 
reported that all of his treatments for his liver problems 
were conducted at VA medical facilities.  

A special VA examination and interview was performed at the 
GI clinic in Durham VA Medical Center in February 1998.  The 
examiner noted that tests were performed to determine the 
nature and extent of the veteran's history of hepatitis and 
whether he had any evidence of chronic liver disease.  The 
veteran's primary complaint was fatigue.  

The veteran denied any itching, nausea, and vomiting or 
abdominal pain.  His physical examination was essentially 
unremarkable with no stigmata of chronic liver disease.  
Laboratory studies showed evidence of exposure to Hepatitis B 
but no current evidence for ongoing Hepatitis.  His liver 
function tests and all other lab work performed were normal.  
A liver ultrasound showed mild liver enlargement that could 
be compatible with steato hepatitis (fatty infiltration) 
diagnosed by liver biopsy in 1982.  The examiner noted that 
there was no evidence of chronic liver disease, cirrhosis or 
any of its complications.  The examiner also noted that he 
had thoroughly discussed the results of the work up with the 
veteran.  In conclusion, the examiner noted that there was no 
evidence to support that the veteran had any evidence of 
ongoing hepatitis or cirrhosis of the liver.  

Additional VA outpatient records in 1998 which were received 
at the Board show treatment for various problems, including 
hypothyroidism.  The records did not reflect any diagnosis 
referable to the veteran's service-connected hepatitis.  
While this evidence was not considered by the RO, no useful 
purpose would be served by Remanding this evidence for 
initial RO consideration.  In this regard, the evidence does 
not contain an impression or diagnosis of a liver disability 
and does not indicate that any complaints were attributable 
to the service connected disability.  In short, this evidence 
does not contain any factual material bearing on the issue 
before the Board.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole-recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet.App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected hepatitis with cirrhosis under the 
provisions of Diagnostic Code 7345 which provides for the 
following:  

Hepatitis, infectious:
  With marked liver damage manifest by liver function test 
and 
   marked gastrointestinal symptoms, or with episodes of 
several 
   weeks duration aggregating three or more a year and 
accompanied 
   by disabling symptoms requiring rest 
therapy.................................................... 
100
  With moderate liver damage and disabling recurrent episodes 
of 
   gastrointestinal disturbance, fatigue, and mental 
depression...............................  60
  Minimal liver damage with associated fatigue, anxiety, and 
   gastrointestinal disturbance of lesser degree and 
frequency but 
   necessitating dietary restriction or other therapeutic 
measures...........................  30
  Demonstrable liver damage with mild gastrointestinal 
disturbance.....................  10
  Healed, 
nonsymptomatic...............................................
........................................   0

The objective medical evidence of record does not show that 
the veteran currently has liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures attributable to the service connected disability.  
In fact, the veteran specifically denied having any food 
intolerance, nausea or vomiting when examined by VA in 
February 1995, and there was no objective evidence of any 
significant weight loss for the past several years.  
Furthermore, subsequent evaluations by VA in July 1997 and 
February 1998 showed no evidence of chronic liver disease, 
cirrhosis or any of its complications attributable to the 
service connected disability.  While anxiety was noted on a 
number of occasions during the pendency of this appeal, this 
symptom was specifically ruled out as being medically 
associated with his service connected disability.  Given the 
current medical findings, the Board finds no basis to assign 
a higher rating.  


ORDER

An increased rating for the veteran's service-connected 
hepatitis with history of cirrhosis is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

